JOHNSON, J.,
concurring: I wholeheartedly agree with the majority. I write separately only to express my opinion that any after-the-fact attempt by the Board to reduce the treasurer’s 2007 county salary below the level paid in 2006 would be highly suspect, if not disingenuous.
Clearly, the Board intended to give all county employees a $600 raise in 2007. The treasurer’s 2006 county salary was $27,840. Adding the $600 across-the-board cost-of-living increase would have made her 2007 county salary $28,440, if the Board had not usurped the 2007 increase in motor vehicle funds. The Board did not allege that Weber’s performance warranted a pay reduction. It readily admitted that the quantity of the treasurer’s work on behalf of the county has increased. Accordingly, I would view any county salary less than $28,440 to be an attempt by the Board to do indirectly what it is prohibited to do directly, i.e., to appropriate motor vehicle funds for county use.